﻿Cameroon associates itself warmly with the congratulations that have been expressed to you, Sir, on the occasion of your outstanding selection to the presidency of the General Assembly at its forty-sixth session. As well as being a tribute to your country - the Kingdom of Saudi Arabia, a founding Member of the United Nations, with which we are pleased to have long-standing and fruitful relations - your election is evidence of the esteem and respect that your outstanding qualities have won you in the United Nations.
Your predecessor, Mr. Guido de Marco of Malta, demonstrated his talents during the grave events that recently disturbed international peace and security. We are grateful and express our full appreciation to him.
This is an excellent opportunity to welcome warmly the bold and innovative initiatives of the Secretary-General, Mr. Javier Peres de Cuellar, in the pursuit of international peace and cooperation, as reflected in the renewed authority and prestige of the United Nations. In this context, it is particularly fortunate that our Organization is welcoming new Members. Cameroon wishes to extend its congratulations to the Republic of Korea and the People's Democratic Republic of Korea on their admission. This is a significant step forward, which will certainly contribute to the lessening of tension on the Korean peninsula and will increase the possibility of a peaceful solution to the problems between these two countries, which are friends of Cameroon. 
We also welcome Estonia, Latvia and Lithuania, whose presence in our midst gives renewed vigour to the inalienable right of peoples to self-determination, as enshrined in the Charter of our Organization. Their admission is a source of profound satisfaction, and we extend our most heartfelt congratulations to them. We should also like to express our readiness to cooperate fully with Micronesia and the Marshall Islands, whose admission to the United Nations strengthens the universality of our Organization. May both States be most welcome among us.
The forty-sixth session is taking place after the triumph of law during the recent events in the Gulf and in the Soviet Union - two major events which, among others, fully reflect the breathtaking changes occurring in the world under the impetus of powerful trends in favour of freedom. This wind of change, which is conducive to a reawakening of nationalism and an affirmation of the irredentist tendency, is whipping up tensions within several States, North and South, whose stability is being severely affected thereby.
This is a decisive turning-point in the history of all humankind, a turning-point which brings with it serious and unforeseeable challenges which require us to work together to prepare the most suitable responses. Standing shoulder to shoulder in handling these common challenges and the changes to which they are giving rise, we should be able to cope effectively with them.
In particular, the new, general aspiration of all peoples without exception for progress should be examined from all aspects, because, for international peace and security, it would be an illusion to think that the end of East-West rivalry should lead only to the integration of the countries of Central and Eastern Europe into the world economy. In the East, as in the South, we see each day a forceful convergence of democratic values and the economic policies which are now universal; the resulting interdependence of hopes and expectations requires us to seek a new world equilibrium based on taking into account the aspirations and needs of all the component parts of international society.
The need to reconcile assistance to the countries of Eastern Europe and the imperatives of international solidarity for the struggle against poverty is today undeniably a profound obligation if we do not want the disappearance of the iron curtain to lead to the building of a stronger wall of poverty between North and South.
It is indeed true, as is stressed by the report of the South Commission, that every country is in the first instance responsible for its own development. Cameroon shares this position, and completely supports the new philosophy of development that this report advocates. Are we not, therefore, right to turn with hope to the international community for the creation of conditions conducive to the attainment of the objectives of the countries of the South, objectives aimed at lasting development based on collective self-sufficiency? How could we not appeal for greater fairness at a time when we see an international economic situation that places the developing countries at a disadvantage? Opposite the prosperous economies of the North are the crisis economies of most of the countries of the South, stifled under the burden of unbearable debt, which is aggravated by fluctuations in exchange and interest rates.
It is simply untenable for the net financial outflows from the poor countries to the rich to continue in a situation characterized by a decline in official assistance for development, increased deterioration in the terms of trade and a widespread and continuing collapse in the prices paid for raw materials. The social and political costs of the structural adjustment programmes our countries are applying so courageously seem only more exorbitant and difficult to bear as a result.
This is clearly not a problem which can be analysed solely in economic terms it is in fact a question of ethics, in particular as far as Africa is concerned, where we see the desperate situation of a continent being sacrificed. The eligibility of four more African countries for the category of least developed, which already covers more than two thirds of the States on the continent, is a sad illustration of this fact.
Of course, there is now apparent a growing awareness of the need to tackle this situation, which is extremely grave, more forcefully. The measures to alleviate the debt burden of the poorest countries are part of this growing awareness, which is also reflected in a world-wide consensus on the actions and strategies to be implemented to overcome poverty and underdevelopment. Examples of this are the Declaration on International Economic Cooperation adopted by the General Assembly at its eighteenth special session, the International Development Strategy for the Fourth United Nations Development Decade and the second Substantial Programme of Action for the Least Developed Countries.
The evaluation at this session of the United Nations Programme of Action for African Economic Recovery and Development should, as was so rightly proposed by the Secretary-General, lead to the adoption of plans to create conditions conducive to lasting development in Africa. It is therefore important that the commitments to give the necessary impetus to these alternative development approaches, which were undertaken by consensus, should be fulfilled.
The delegation of Cameroon welcomes the adoption, during the resumption of the forty-fifth session of the General Assembly, of resolution 45/264, on the restructuring and revitalisation of the United Nations in the economic, social and related fields.
The summer session of the Economic and Social Council and, in particular, the special high-level meeting which was held during that session, revealed the limits of international cooperation for development and at the same time pointed to new prospects for strengthening it.
The restructuring process must continue in the spirit of resolution 45/264 so that the organisations in the United Nations system are given suitable structures and resources for development work. In so doing, the democratic principles which govern the functioning of our Organization must be maintained in order to avoid sidelining the majority of Member States from the management of world affairs, because we must not forget that only a dynamic synergy between the efforts of all the protagonists can promote the search for appropriate solutions to the major challenges of our time.
In this content, the international economic deadlines are of prime importance. A satisfactory conclusion to the Uruguay Round would mark the retreat of protectionism and would thus contribute to getting world trade moving again. We place the same hopes in the eighth session of the United Nations Conference on Trade and Development as we do in the Secretary-General's proposal for the convening of an international conference on development financing. Because it is inspired by the same concerns, the Japanese initiative on the holding of a summit in 1993 on African development deserves to be warmly welcomed.
The progress made in the field of disarmament also gives us grounds to hope that additional resources will be released for development. Cameroon therefore wishes to commend the United States and the Soviet Union for the worthy efforts they have made to strengthen the international climate of detente, as reflected in the signing of the START agreements on strategic arms reduction.
Because of its boldness and scope, the very recent decision of the United States unilaterally to make significant reductions in its nuclear arsenal augurs well for international peace and security. He welcome that decision all the more warmly because of the interest it has aroused in the Soviet Union, giving the international community hope that the nuclear Powers will resolutely embark on the path of general and complete disarmament. The increase in the number of parties to the Treaty on the Non-Proliferation of Nuclear Weapons seems to offer an appropriate framework for achieving this objectives, for the greater good of mankind.
It is also fitting to thank the United Rations for the support it has given the Cameroonian Government's efforts to promote confidence-building measures among the members of the Economic Community of Central African States. In this respect, the adoption at this session of the conclusions and recommendations of the subregional seminar held in Yaounde from 17 to 21 June 1991 by the United Nations Department for Disarmament Affairs will make it possible to strengthen peace and security in the subregion. Likewise, South Africa's adherence to the non-proliferation Treaty constitutes an important step towards the conclusion of an agreement on the denuclearization of Africa.
The improvement in the current international situation is reflected in the favourable developments in certain regional conflicts. In regard to Cambodia, we welcome the presence among us of the delegation of that friendly country, which has been afflicted by a long and costly war and now sees the prospect of finally achieving national reconciliation. We hope that the Security Council's peace plan will be implemented and that Cambodia, reconciled at last, will be able to fulfil its destiny.
For the same reasons, we welcome the efforts towards peace and national reconciliation now under way in Angola and Mozambique. Cameroon also notes with satisfaction the cease-fire recently established among the parties directly involved in the conflict in Western Sahara. There is thus hope that a referendum will at last be organized, under the auspices of the United Nations, on the future status of that territory.
Recent developments in the situation in South Africa raise the same hopes. The dismantling of the legal pillars of apartheid has not, however, eliminated tensions that give rise to inter-ethnic violence, or doubts about the will of the Pretoria regime to conclude an agreement on the establishment of a non-racial, democratic South African society. The international community must therefore remain alert to this new situation and relax its pressure only when the process of democratisation that has begun in that country becomes irreversible. 
My delegation also welcomes the efforts made to convene a peace conference in the Middle East. We therefore urge all the parties involved to cooperate in good faith so that this exceptional opportunity to achieve peace will not be lost.
In other parts of the world where hotbeds of tension unfortunately persist, the virtues of dialogue must prevail over the logic of confrontation. Peace must be restored or consolidated in Liberia, the Horn of Africa, Lebanon, Afghanistan and Cyprus. The involvement of the United Nations in the process of national reconciliation and democratisation under way in Central America reflects our Organization's renewed influence in crisis management and in the quest for negotiated solutions to local conflicts. The Secretary-General's efforts in that direction should be fully supported, as should the restoration of legitimacy in Haiti.
The planning and implementation of lasting development, taking into account the needs to protect the environment and the requirements of development, highlight the great importance of the environmental problem. The 1992 "Summit of the Planet Earth" must not only lead to a real charter for the Earth and the basic principles of nations' economic and environmental conduct for the next millennium, but also establish appropriate mechanisms to facilitate access by developing countries to financing and technologies that are necessary if they are to include ecological factors in their development policies.
In the social sphere, United Nations efforts to promote the struggles against AIDS, narcotics trafficking and drug abuse must remain central to the concerns of the international community. The same applies to actions undertaken with a view to involving women in the development process, as well as efforts to protect the handicapped, children and other vulnerable sectors of society. The holding of a world summit on social development and of the fourth world conference on women in 1995 will provide an opportunity to review all these problems at the highest level.
Natural and other disasters that the world has increasingly faced should be given our complete attention. The devastating consequences of floods in Bangladesh and, more recently, in China emphasize the urgent need to increase the ability of the United Nations to react more consistently to these situations. It is to be hoped that the thought being given to this subject will result in solutions that will make it possible better to manage our urgent humanitarian assistance.
We are pleased at the progress achieved at the ninth session of the Preparatory Commission on the Law of the Sea concerning, inter alia, the registration of new pioneer investors and the establishment of a training group. But the States parties must demonstrate greater political will in order to protect the compromise reached in the 1932 Convention and its annexes that enshrines the principle that the resources of the sea-bed are the common heritage of mankind.
The aspirations of peoples to freedom and democracy are today inescapable demands. It is in response to the expectations of the people of Cameroon that the policy of renewal drawn up in 1982 by the President of the Republic, His Excellency Mr. Paul Biya, has been developed in important ways. Thus, measures have been adopted for the establishment of a complete multi-party system, a general and unconditional amnesty, and the development of community life with participation by all. Conditions are today established for the various political trends to be expressed clearly within the framework of free and democratic elections. 
In spite of upheavals linked to the profound democratic changes in our national life, the Government is sparing no effort to lead the entire country towards greater freedom, economic and social development and respect for human rights. Appropriate measures have been taken to avoid any mistakes that could jeopardize peace and national harmony and unity or that could jeopardize the safety of Cameroonian or foreign persons or assets.
I want to stress that thanks to the political maturity and patriotism of Cameroonians, democratic developments in our country are moving forward at a satisfying pace. We appeal for understanding, trust and support from all people of good will so the process can be strengthened further.
The conclusions of the 1993 World Conference on Human Rights will encourage our efforts in this field and will promote the universality of those rights.
The end of the cold war gives mankind a historic opportunity for reconciliation and for shaping the contours of a new international order. To be balanced, that new order must rest on the primacy of law and on world peace and security, as well as on a more effective international solidarity for development. Science and technology are making constant progress; along with the world's resources, they can make that objective attainable, so long as developed countries pick up the historic gauntlet of this challenge to us all and realize that their power carries with it the duty to act with justice and to be seen as just.
Hence, we think this is an excellent opportunity to permit other feelings to be expressed in the management of the United Nations. That is warranted not only because of our shared vision regarding solving the problems of our time, but also because of our shared determination to work towards a United Nations renaissance.
The African continent's readiness to place the creative spirit of Africans at the service of the United Nations reflects that united vision of our world and the concern for fairness that we all share. May it be given the support it deserves.
